Citation Nr: 1454582	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and bipolar disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied claims of service connection for depressive disorder and bipolar disorder, and denied the Veteran's claim to reopen for service connection for residuals of head injury.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction his mental condition, whatever that is, causes him, VA must construe the claim to include any and all of her currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed claims of entitlement to service connection for bipolar disorder and depressive disorder.  The medical evidence of record indicates that the Veteran has been diagnosed with depressive disorder, anxiety disorder, and bipolar disorder.  Therefore, the Board has recharacterized the first issue on appeal as indicated above to one of an acquired psychiatric disorder including these disorders.

The claims of service connection for an acquired psychiatric disorder and residuals of head trauma (on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO denied the Veteran's initial claim of service connection for a psychiatric disorder.  This determination was not appealed.

2.  The evidence received subsequent to the April 1990 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for an acquired psychiatric disorder.

3.  In a June 1999 rating decision, the RO denied the Veteran's initial claim of service connection for residuals of head injury.  This determination was not appealed.

4.  The evidence received subsequent to the June 1999 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2013).
 
2.  The evidence received since the April 1990 rating decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The June 1999 rating decision denying service connection for  residuals of head injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2013).
 
4.  The evidence received since the June 1999 rating decision is new and material, and the claim of entitlement to service connection for residuals of head injury is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Board's decision herein to reopen the previously denied service connection claims for acquired psychiatric disability and residuals of head trauma is completely favorable.  As such, no further action is required to comply with such provisions in this regard.


II. Analysis

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In this case, the Veteran's claim for entitlement to service condition for a psychiatric disability was initially denied in an April 1990 rating decision.  As the Veteran did not appeal, the April 1990 rating decision became final.  Additionally, the Veteran's claim for service connection for head injury with memory and balance impairment was originally denied in a June 1999 rating decision.  As the Veteran did not appeal, the June 1999 rating decision also became final.

The Veteran sought to reopen his claim of service connection for residuals of head trauma in October 2008.  The Veteran also filed claims of service connection for bipolar and depression in January 2009, which as noted above, are characterized as a claim to reopen for acquired psychiatric disorder. 

For claims to reopen, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Regarding the claim for an acquired psychiatric disability, the last final denial was based on a finding that a chronic psychiatric disability did not have its onset in service.  Evidence received since the last final denial includes treatment records with new diagnoses of anxiety, depressive disorder, and bipolar disorder.  In addition, the record contains a May 2009 VA examination report which opines that the Veteran's psychiatric disability was more likely due to an attention deficit disorder and physical abuse as a child, which probably accounted for his behavior in the military.  

With consideration of the low threshold as described in Shade, the Board finds that this evidence is new and material.  The VA treatment records may be sufficient to establish a chronicity, and the VA examination report may be sufficient to show a psychiatric disability in service.  Therefore, new and material has been received, and the claim must be reopened.  See 38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.

Regarding the claim for residuals of head trauma, the last final denial was based on a finding that there were no permanent residuals or chronic disability.  Evidence received since the last final denial includes a November 2009 physical rehabilitation neurology consultation which suggested that the Veteran suffered tremor and cognitive change following the in-service injury.  Further, a January 2009 neuropsychological consultation report notes that the Veteran's history and self-report are consistent with traumatic brain injury characterized by forgetfulness and mental slowing.    The newly received evidence indicates that the Veteran may suffer permanent residuals of the head injury sustained in trauma.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the previously denied claim.  See 38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.



ORDER

New and material evidence having been received; the service connection claim for an acquired psychiatric disorder is reopened.  

New and material evidence having been received; the service connection claim for residuals of head injury is reopened.


REMAND

As indicated above, the Board has reopened the Veteran's claims for entitlement to service connection for an acquired psychiatric disability and residuals of head trauma.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

Regarding the claim for an acquired psychiatric disability, the Veteran maintains that depressive disorder and bipolar disorder were incurred in service.  Service treatment records (STRs) indicate that, on November 1977 enlistment examination,  the Veteran denied depression or excessive worry or nervous trouble of any sort,   and clinical psychiatric evaluation was normal.  A December 1978 STR indicates that the Veteran reported nervousness.  The examiner recommended counseling.  The Veteran presented to the psychology clinic three times between December 1978 and January 1979.  A February 1979 STR indicates that the Veteran presented with stomach problems, which he related to being a very nervous person.  In August 1979, the Veteran again presented with stomach problems aggravated by emotional upset.  During an August 1979 psychiatric consultation, the examiner found no psychiatric illness.  The Veteran was subsequently diagnosed with passive aggressive personality disorder.

Post service treatment records indicate that the Veteran sought treatment for anxiety, depression, and bipolar disorder beginning in May 1986.  On May 2009 VA examination, the examiner diagnosed depressive disorder and anxiety disorder.  The examiner opined that the Veteran's military diagnosis of passive aggressive personality was not related to his current diagnosis.  The examiner further opined that it was more likely that the Veteran's undiagnosed attention deficit disorder and the fact that he was physically abused as a child has resulted in his depression and anxiety now and probably his behavior while in the military.  While the May 2009 VA examiner noted the Veteran's report of preexisting mental health symptoms, the examiner ignored the Veteran's in-service mental health symptoms as noted above.  

Regarding the claim for residuals of head injury, the Veteran maintains that he experiences memory loss, difficulty concentrating, dizziness and bad balance as a result of an in-service head injury.  An April 1979 STR confirms that the Veteran fell out of a truck in April 1979.  The examiner noted a contusion behind the right ear.  Post-service treatment records indicate complaints of memory loss.  A January 2008 VA primary care note indicated that the Veteran's mentation was slowed, and he had a mild tremor of the left hand.  The examiner recommended a traumatic brain injury intervention.  In January 2009, a private neuropsychological consult showed that the Veteran had a bilateral hand tremor, forgetfulness, and mental slowing consistent with traumatic brain injury.  The examiner opined that it was possible that the impact of the Veteran's head injury might also have caused hypopituitarism that, in turn might exacerbate mental slowing, fatigue, and depressed affect.  The examiner suggested an endocrinology consultation.  Lastly, on November 2009 VA neurology consultation, the examiner opined that a the Veteran's tremor and cognitive change may have followed the in-service concussive injury.

The Veteran has not been afforded a VA examination in connection with his claim for service connection for residuals of head injury.  In light of the evidence described above, the Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed residuals of head injury.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Therefore, the Board must remand the claim for additional development.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by a physician to determine the nature and etiology of any acquired psychiatric disability.  Provide the examiner with the claims file, including a copy of this REMAND.  The examiner should review the claims file and perform all indicated studies.  

For each acquired psychiatric disability exhibited since January 2009, the examiner should provide an opinion, based on examination results and the record, regarding:

a) whether it clearly and unmistakably (it is medically undebatable) preexisted the Veteran's August 1978 enlistment into service.  The examiner must point to specific instances in the record that are supportive of this opinion. 

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether it was clearly and unmistakably not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

c). if the examiner does not find clear and unmistakable evidence that any acquired psychiatric disability preexisted service and was not aggravated in service, he/she is required to provide an opinion as to whether it is at least as likely as not that it had its clinical onset in service; in the case of a psychosis, it was manifested within the first post service year; or it is otherwise etiologically related to military service.

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of the claimed residuals of head injury.  The examiner should identify any chronic residuals of the in-service head injury: including cognitive (such as memory, concentration, attention or executive function), emotional/behavioral (neuropsychiatric conditions), or physical neurologic conditions (such as motor and sensory dysfunction, neurogenic bladder or bowel, loss of sense of smell and taste, seizures; or dysfunctions of gait, coordination, balance, speech, cranial nerve, autonomic nerve, and endocrine system).

On consideration of the clinical history, examination of the Veteran, and all potential traumatic brain injury residuals identified, the examiner must opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has one or more chronic residuals of head injury in service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


